DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121
	             I.       Claims 1-12, drawn to a tracking device including: a sensor system configured to determine at least one movement parameter of the tracking device and output movement parameter data; a power supply arranged to supply electrical power to the tracking device; a memory; and a processor system including: a data processor configured, in accordance with one or more operational parameters stored in the memory, to: control the determination of said at least one movement parameter by the sensor system; and process the movement parameter data and output one or more derived parameters; and a second data processor configured to: operate independently from the data processor, and manage access to the memory and storage therein of: the one or more operational parameters; a log of said movement parameter data output from the sensor system; and said derived parameters, classified in H04W4/02, H04W4/024, H04W4/029, H04W4/90, H04W64/00, H04W76/50.
            II.       Claims 13-18, drawn to a method of operating a tracking device of the type including, a sensor system; a memory; a processor system; and a power supply; said method including: during a session, determining at least one movement parameter of the tracking device using the sensing system and outputting movement parameter data; storing a log of said movement parameter data in the memory; processing movement parameter data determined by the sensor system to output derived parameter data; and transmitting the derived parameters to a remote device during the session, classified in H04W4/02, H04W4/024, H04W4/029, H04W64/00, H04L67/04, H04L67/306, H04L67/52.
	            III.       Claims 19-23, drawn to a method of operating a tracking device of the type including, a sensor system; a memory; a processor system; and a power supply; said method including: during a session, determining at least one movement parameter of the tracking device using the sensing system and outputting movement parameter data; and optionally processing said movement parameter data to output derived parameter data, wherein either or both of the determining at least one movement parameter or processing of the movement parameter data to generate derived parameter data is performed in accordance with configuration data; storing a log of at least said movement parameter data in the memory; said method further including: receiving updated configuration data and in a subsequent session performing the determining step using the updated configuration data, classified in G01S5/01, G01S5/011-019.
2.	       Inventions Groups I, II and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because Group I discloses a tracking device including: a sensor system configured to determine at least one movement parameter of the tracking device and output movement parameter data; a power supply arranged to supply electrical power to the tracking device; a memory; and a processor system including: a data processor configured, in accordance with one or more operational parameters stored in the memory, to: control the determination of said at least one movement parameter by the sensor system; and process the movement parameter data and output one or more derived parameters; and a second data processor configured to: operate independently from the data processor, and manage access to the memory and storage therein of: the one or more operational parameters; a log of said movement parameter data output from the sensor system; and said derived parameters. The subcombination has separate utility such as Group II discloses a method of operating a tracking device of the type including, a sensor system; a memory; a processor system; and a power supply; said method including: during a session, determining at least one movement parameter of the tracking device using the sensing system and outputting movement parameter data; storing a log of said movement parameter data in the memory; processing movement parameter data determined by the sensor system to output derived parameter data; and transmitting the derived parameters to a remote device during the session; Group III discloses a method of operating a tracking device of the type including, a sensor system; a memory; a processor system; and a power supply; said method including: during a session, determining at least one movement parameter of the tracking device using the sensing system and outputting movement parameter data; and optionally processing said movement parameter data to output derived parameter data, wherein either or both of the determining at least one movement parameter or processing of the movement parameter data to generate derived parameter data is performed in accordance with configuration data; storing a log of at least said movement parameter data in the memory; said method further including: receiving updated configuration data and in a subsequent session performing the determining step using the updated configuration data,.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
3.	        Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art in view of their different classification, restriction for examination purposes as indicated is proper.
4.	       Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper.
5.	      Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
6.	       Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NHAN T LE/Primary Examiner, Art Unit 2649